TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00480-CR



                               Fernando Rey Moreno, Appellant

                                                 v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 06-768-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant has filed a motion to dismiss his appeal. The motion is signed by both

appellant and his attorney. See Tex. R. App. P. 42.2(a). We grant the motion and dismiss the appeal.

See id.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: March 3, 2010

Do Not Publish